 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, in support of its dismissal of the complaint, the, Boardrelies on the principle that the finding of an 8 (a) (5) violation rests onan "evaluation of the [Company's] overall conduct . . . ." 9Here, asthe Board stated in its earlier Decision, there were a series of con-ferences between management and the Union during a 6-week periodpreceding the elimination of department 66. In the course of thesediscussions, Respondent clearly set forth its plans for the change inmethod and the Union stated its opposition thereto without, however,requesting any delay or suggesting alternative courses of action.Theparties having thoroughly discussed the prospective change, the local'sshop committee at four meetings with plant management from June 13to 20 concentrated on resolving their differences as to Respondent'sassignment of department 66 drivers at their old rate of pay to assemblyline jobs in the bargaining unit. It is thus clear from this record thatthe Union had advance notice of the change and had ample oppor-tunity to discuss and protest Respondent's plan. It is also significantthat the Union made no counterproposals and proceeded on June 13 tosettle its differences with management as to the effect of the changeof method.In the light of these facts, the Board finds that, whether or not theprojected change of method falls within the category of "contractingout," Respondent by its "overall conduct" fulfilled any claimed dutyto bargain it purportedly had under the Act.Accordingly, the Board affirms its dismissal of the complaint in itsentirety.[The Board dismissed the complaint.]CHAIRMAN MCCULLOCH andMEMBERZAGORIA took no part in theconsideration of the above Supplemental Decision and Order.OHartmann Luggage Company,145 NLRB 1572,1573; see alsoWestinghouse ElectricCorporation(Mansfield Plant),supra.Local#245, International Printing Pressmen and Assistants'Union of North America,AFL-CIOandSpencer-Walker Press,Inc.Local#69, International Typographical Union,AFL-CIOandSpencer-Walker Press,Inc.CasesNos. 8-CD-71 and 8-CD-M.April 20,1966DECISION AND DETERMINATION OF DISPUTEThe present proceeding is brought under Section 10(k) of theNational Labor Relations Act, as amended, upon charges filed by158 NLRB No. 32. LOCAL 245, INTERNATIONAL PRINTING PRESSMEN235Spencer-Walker Press, Inc., alleging that Local ,#245, InternationalPrinting Pressmen and Assistants' Union of North America, AFL-CIO, and Local ,#69, International Typographical Union, AFL-CIO,each separately threatened the Company with an object of forcing orrequiring it to assign particular work in dispute to its own membersrather than to members' of the other named labor organization.Ahearing was held on January 4, 1966, before Hearing Officer NormanR. Prusa.. All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence on the issues.The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in these cases, the Board makes the followingfindings :I.THE BUSINESS OF THE EMPLOYERSpencer-Walker Press, Inc., is an Ohio corporation engaged in thecommercial printing of magazines, catalogues, and other material forcompanies, universities, and individuals at plants at Columbus andNewark, Ohio. The Newark plant, which is involved in this proceed-ing, annually ships printed material valued in excess of $50,000directly to points outside the State of Ohio.Consequently, we findthat the Employer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction in this proceeding.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulatedthatLocal 225 and Local 69 are labor orga-nizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. The work in issueThe work assignment being disputed here concerns the operation ofa nuArc camera.B. BackgroundAt its Newark plant the Company does both offset and letterpresswork.The presses are operated by seven employees represented byLocal 245, while composing work is done by seven printers' repre-sented by Local 69.With the exception noted below, all these employ-'In the record,employees representedby Local 69 werereferred to as printers. 236DECISIONSOF NATIONAL LABOR `RELATIONS BOARDees work in segregated areas of what is essentially one large undividedroom.The nuArc camera is used in the Company's plant exclusivelyin the lithographic or offset process; in this process, the printers settype, make and correct a proof copy, and then make a reproductionproof.At this point, in the past, the- Company sent the reproductionproof to an outside photograhpic concern which made a negative fromit.The negative was then sent to the plant where an employee rep-resented by Local 245, in a room on a floor above the main work area,stripped and opaqued the negative from which he'then made the off-set plate used on the offset press.The Company decided to install itsown camera to produce the negatives used in making offset plates, andinstalled the nuArc camera for such purpose in mid-November 1965.While in negotiations with Local 69 in July 1964, the Companystated to the union it was contemplating installing a camera, butrefused on request to assign the new work to employees representedby Local 69 on the ground it had not yet decided which employeeswould operate the camera. Because of the refusal, Local 69 would notsign the newly negotiated contract even though it was executed by theCompany. Then, in September or October, Local 69 through Inter-national Representative Duncan, and in the presence of Paxton, Local69 chapel chairman at the Company's plant, demanded assignment ofthe camera work. In reply to the Company's insistence that it wasmanagement's prerogative to assign the work to whom it chose, Dun-can stated the Company would have no union printers if Local 69 didnot obtain the camera work.Also, during this period, the Companytold Local 245 it was contemplating installing. a camera; and thatunion also claimed the work.In June 1965 the Company and Local 245 negotiated a new contract.In the following September the question of assignment of the pro-jected camera work arose.At that time a Local 245 representativeimplied he felt it was covered by his union's contract.His commentswere followed about a month later by a letter to the Company in whichhis union explicitly took the position that its new contract covered thecamera work, and stated it "anticipated no problem unless any otherunion is being considered by the management to be used in this cameraoperation." In October, the Company asked -Paxton, Local 69 chapel-chairman, if his union had changed its position on the camera work.He replied it had not and reiterated Duncan's remark of a year earlierthat the Company would have no union printers if his union was notassigned such work.The charges were filed on October 26, 1965. In mid-November thenuArc camera, as noted, was installed.Then on December 27 theCompany by memo notified Local 245 that all offset' work with the LOCAL 245,INTERNATIONAL PRINTINGPRESSMEN237nuArc camera was assigned to employees it represented. Such anemployee has performed the work, and Local 69 has not resorted toeconomic or other pressures to protest the assignment.C. Contentions of the partiesThe Company contends that assignment of the camerawork is amanagementprerogative which in the present situationwas exercisedon the basis of economic considerations. In brief, it claims thatcamera workis a part of offset platemaking and that the two opera-tions cannot economically be performed by different employees. Con-sequently, as an employee represented by Local 245 had always doneplatemaking in its plant and as such an employee was the mostqualified to do camera work, the assignment to Local 245 jurisdictionwas, it maintains, the only feasible one.Local 245 agrees with the economic justifications advanced by theCompany in support of the assignment and additionally contends thatits contract with the Company brings the work within its jurisdiction.Local 69 apparently takes the position that in the Company's plantit has always done the composing work, of which the nuArc cameraoperationsare properly a part, and that in any event its contractcovers the disputed work.D. Applicability of the statuteBefore the Board may proceed to a determination of dispute underSection 10(k) of the Act, it must be satisfied that thereis reasonablecauseto believe that Section 8(b) (4) (D) has been violated.The record shows that Local 245 claimed the disputed work and initsOctober 1965 letter to the Company stated in effect there wouldbe no trouble over such workunlessitwere assigned to employeesnot represented by Local 245. Such a statement was, we find, a veiledthreat of unspecified "trouble" if the Company assigned the work con-trary to the wishes of Local 245.With respect to Local 69, the factsas outlined above showed it stated on at least two occasions, oneoccurring but a few days before the filing of the charge against it,that the Company would have no union printers if employees it rep-resented did not receive the camera work. Such a statement wasclearly, we find, a threat of a work stoppage if the Company did notassign the camera operation to employees represented by Local 69.Subsequent to the time of the above threats, neither union has indi-cated it would acquiesce in what it considered an unfavorable assign-ment by the Company.In view of the above, we find, that there is reasonable cause tobelieve that the unions, have violated Section 8(b) (4) (D). 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.Merits of the dispute1.Contractual provisionsLocal 245's contract providesinter aliathat it covers all printingpresses, including "offset presses, offset preparatory, camera, stripping,platemakers, and devices associated therewith." It is on the basisof such language that Local 245 contends it was entitled to the camerawork.Local 69's agreement is with respect to the point here lessspecific in its jurisdictional coverage? It clearly covers all composingwork up through the completion of copy for the camera, but beyondthat stage it is at best unclear and, in fact, seems to suggest that camerawork is for photoengravers and not the printers it represents. In anyevent, it seems clear to us that the Company's assignment finds sup-port in Local 245's contract and is not necessarily inconsistent with theprovisions of its agreement with Local 69.2.Efficiency and economyApart from its management prerogative argument, the Companycontends, as noted, that its assignment of the work was dictated inlarge measure by considerations of efficiency and economy. It is appar-ent from the description above that the camera operation would appearon a flow chart of offset processing at the point where in the past Local69's composing operations ended and Local 245's offset platemakingbegan.Thus, the camera work would appear closely associated withthe work traditionally done by employees represented by both unions.However, though the camera uses the production proof made by com-posing employees, or printers, the negative is processed and used bythe employee making the offset plates.Further, the platemaking andcamera operations are located in a separate room on the floor abovethe area where the presses and composing room are operated. Thus,on the evidence before us, the platemaking and camera work ;appearto be, both physically and in terms of the processing involved, moreclosely related to one another than to either the press or composingwork.Consequently, there is merit in the Company's contention-especially in the absence of any contrary evidence-that a smooth,economical operation requires that both the camera and platemakingwork be performed by the same employee.However, as Local 245concededly has jurisdiction over platemaking, the position taken byLocal 69 would necessitate two employees in different units perform-ing parts of a closely integrated operation and would also tend to,disturb composing room work by placing irregular demands for8 The agreement between Local 69 and the Company,though never signed by the Union,has been fully compliedwith by bothparties, and for purposes of this Decision we treatit as though it werea fully executed contract. LOCAL 245, INTERNATIONAL PRINTING PRESSMEN239camera work upon a composing-room employee.It is, therefore,apparent that the nature of the work and the undisputed jurisdictionof Local 245 over part of it favors the Company's assignment.Another factor looking toward efficiency is the fact,which the Com-pany states played a part in its assignment,that an employee rep-resented by Local 245 had, prior to working for the Company, some-thing over a year's actual experience doing camera work and anotherhad some schooling in such work: -AmoffgLocal 69 employees,one hadsome- schooling,but none had experience in camera work.Thus,employee training and experience gives further support to the Com-pany's assignment.F. Conclusion as to merits of the-dispute'The relevant factors considered above support,we believe, theassignment of the disputed camera work to employees representedby Local 245.3Thus, in summary,the mention of camera work inthat union's contract,the integrated nature of the platemaking andcamera work with the consequential effect on efficiency and economyby having one employee perform the work, the fact that platemakingis concededly work within the jurisdiction of Local 245,and theexperience of a Local 245 employee-all convince us that the Com-pany's assignment of the camera work was proper.Therefore, weshall determine the present dispute by assigning the disputed workto employees of the Company represented by Local 245. In makingthis determination,we are not assigning the disputed work to Local245, its International,or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings and theentire record in this proceeding, the National Labor Relations Boardhereby makes the following Determination of Dispute.1.Employees employed by Spencer-Walker Press, Inc., representedby Local #245, International Printing Pressmen and Assistants'Union of North America, AFL-CIO, are entitled to operate the nuArccamera at the Company's Newark, Ohio, plant.2.Local #69, International Typographical Union, AFL-CIO, is,not and has not been entitled, by means proscribed by Section 8(b)(4) (D) of the Act, to force or require the Company to award theabove work to its members or employees it represents.3Local 69 asserted that camera work was traditionally and as a matter of practice done,at least in many instances, by employees representedby the ITU.However, it presentedno evidence in support of such claims 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local $ 69, International Typographical Union,AFL-CIO, shall notify the Regional Director for Region 8, in writing,whether it will or will not refrain from forcing or requiring the Com-pany, by means proscribed by Section 8 (b) (4) (D), to award thework in dispute to its members rather than to employees representedby Local 245.Atlanta Gas Light CompanyandTruck Drivers and HelpersLocalUnion 728,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases Nos. 10 RC-6411, 10-RC-6452, and 10-RC-6504.April 20,1966DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, as amended, hearings were held at Atlanta, Georgia, onSeptember 2 and 21 and November 2, 1965, before Hearing OfficersRobert C. D. McDonald and John B. Luke. The Hearing Officers'rulings made at the hearings are free from prejudicial error and arehereby affirmed.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].Upon the entire record in these cases, including the Employer'sbrief, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner is a labor organization and claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4. In Case No. 10-RC-6411, the Petitioner seeks a unit limited tosome of the clerical employees employed in the Employer's Atlantadivision in an office building located at Caroline Street SE., Atlanta,Georgia.The limited unit sought would consist of about 25 clerksemployed in a separate partitioned area, the dispatcher's office, andradio room of the service department.These employees dispatchwork orders to service employees to provide repair and maintenanceservice to the Employer's customers, and also maintain accurate rout-158NLRB No. 25.